Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-0010

Release Date: 5/25/07
CC:ITA:B04:SSPflanz
POSTN-128932-06
UILC:

67.04-00

date:

June 30, 2006

to:

from:

subject:

Janice B. Geier
Special Counsel
(Small Business/Self-Employed)
Robert M. Brown
Associate Chief Counsel
(Income Tax & Accounting)

Generic Chief Counsel Advice -Deductibility of Administrative Expenses of
Bankruptcy
This Chief Counsel Advice responds to your request for our advice on whether § 67(e)
of the Internal Revenue Code applies to the administrative expenses of an individual
debtor’s estate in bankruptcy. In accordance with § 6110(k)(3), this advice may not be
used or cited as precedent.
ISSUE
Whether § 67(e) of the Internal Revenue Code applies to the administrative expenses of
an individual debtor’s estate in bankruptcy.
CONCLUSION
Section 67(e) applies to an individual debtor’s estate in bankruptcy. Therefore,
deductions for expenses paid or incurred in connection with the administration of an
individual’s estate in bankruptcy that would have not been incurred if the property were

POSTN-128932-06

2

not held by the bankrupt estate is treated as allowable in arriving at adjusted gross
income.
LAW AND ANALYSIS
Subchapter B
Section 67(a) provides that for an individual taxpayer miscellaneous itemized
deductions are allowed only to the extent that the aggregate of such deductions
exceeds 2 percent of adjusted gross income. Section 67(b) lists the itemized
deductions that are not miscellaneous itemized deductions and thus not subject to the 2
percent floor.
Section 67(e) provides that the adjusted gross income of an estate or trust shall be
computed in the same manner as in the case of an individual. However, § 67(e)(1)
provides that the deductions for costs paid or incurred in connection with the
administration of an estate or trust that would not have been incurred if the property
were not held in such trust or estate shall be treated as allowable in arriving at adjusted
gross income.
In addition, § 67(e)(2) provides that deductions allowable under §§ 642(b), 651, and
661, shall be treated as allowable in arriving at adjusted gross income. The final
sentence of § 67(e) states that under regulations, appropriate adjustments shall be
made in the application of part I of subchapter J of this chapter to take into account the
provisions of this section.1
Subchapter V
Section 1398 describes the treatment of an individual debtor’s estate in bankruptcy.
Section 1398(c)(1) provides the general rule that the taxable income of the estate is
computed in the same manner as for an individual. Section 1398(e)(3) states that,
except as otherwise provided in this section, the determination of whether any amount
paid or incurred by the estate is allowable as a deduction shall be made as if the
amount were paid or incurred by the debtor and as if the debtor were still engaged in
the trade or businesses, and in the activities, the debtor was engaged in before the
commencement of the case.

1

Section 67(e) was amended in 1988 to add the treatment, for purposes of § 67, of deductions under §§
651 and 661 (relating to certain amounts distributed by a trust or estate). See H.R. Rep. No. 795, 100th
Cong., 2d Sess. 10 (1988). In re Miller, discussed below, concluded that the exception in § 67(e) applied
to a subchapter V bankruptcy estate, as well as other estates governed by subchapter J. The bankruptcy
court noted that the 1988 amendment to § 67(e), which added the reference to Subchapter J, did not alter
the text acknowledging the “above-the-line” deduction. 252 B.R. at 115.

POSTN-128932-06

3

Section 1398(h)(1) provides, in part, that any administrative expense allowed under
section 503 of the Bankruptcy Code, 11 U.S.C. § 503, is allowed as a deduction to the
extent not disallowed by another provision of the Internal Revenue Code.
In re Miller
In re Miller, 252 B.R. 110 (Bankr. E.D. Tex. 2000), addressed the deductibility of
administrative expenses by an individual’s estate in bankruptcy. On its return the estate
deducted the expenses from gross income in arriving at adjusted gross income. In its
post-hearing brief the IRS contended that § 67(e) was inapplicable to an estate in
bankruptcy, that deductibility of the expenses was limited to the amounts that the debtor
could have deducted under § 1398(e)(3), and that the expenses could be deducted only
as miscellaneous itemized deductions. The court rejected this position, concluding that
§ 67(e) was applicable and that § 1398(h)(1) was an exception to the general rule that a
bankruptcy estate is only entitled to a deduction if the debtor would have been able to
take such a deduction. A deduction was allowed for the expenses in arriving at
adjusted gross income.
Discussion
We agree with the bankruptcy court’s conclusion in In re Miller, that a bankruptcy estate
is a "trust or estate" within the meaning of 67(e). We believe that the exception in §
67(e) applies to subchapter V bankruptcy estates, as well as other estates governed by
subchapter J. Therefore, applying § 67(e) to a debtor’s estate in bankruptcy, the
deduction for expenses paid or incurred in connection with administration of an estate in
bankruptcy that would not have been incurred had the property not been held in such
estate is treated as allowable in arriving at adjusted gross income.
Publication 908
Internal Revenue Service Publication 908, Bankruptcy Tax Guide (1996), at page 4,
states that ”the bankruptcy estate is allowed a deduction for administrative expenses
and any fees or charges assessed it. These expenses are generally deductible as
itemized deductions subject to the 2% floor on miscellaneous itemized deductions.
However, administrative expenses attributable to the conduct of a trade or business by
the bankruptcy estate or the production of the state’s rents or royalties are deductible in
arriving at adjusted gross income.” We recommend revising Publication 908 to reflect
the conclusion of In re Miller, that deductions for expenses that would not have been
incurred if the property were not held by the bankrupt estate are allowable in arriving at
adjusted gross income.

-

